 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   TALI ARIK, M.D.,
                                                           Case No.: 2:19-cv-01908-JAD-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
                                                                     [Docket No. 23]
14   HOWARD MEYES, ESQ., et al.,
15          Defendant(s).
16         Pending before the Court is a motion to stay discovery, filed on an emergency basis.
17 Docket No. 23. Emergency motions are disfavored. E.g., Cardoza v. Bloomin’ Brands, Inc., 141
18 F. Supp. 3d 1137, 1140 (D. Nev. 2015). The Court has wide discretion in deciding whether a
19 submitted matter is in fact a real “emergency.” See Local Rule 7-4(b). Scant explanation is
20 provided with the instant motion in an attempt to justify obtaining emergency relief. See, e.g.,
21 Mot. at 10 (declaration explaining that emergency relief is sought to avoid incurring discovery-
22 related costs). The Court is not persuaded that emergency treatment of this motion is appropriate.
23         Instead, given the meet-and-confer that was already conducted, the Court will adopt its
24 typical schedule for briefing discovery disputes. See, e.g., Davies v. Gov’t Emples. Ins. Co., 2020
25 U.S. Dist. Lexis 6003 (D. Nev. Jan. 14, 2020). Accordingly, any response to the motion to stay
26 discovery must be filed by January 27, 2020, and any reply must be filed by January 29, 2020.
27 The motion will thereafter be resolved in the ordinary course.
28

                                                    1
 1   The Court expresses herein no opinion on the merits of the motion.
 2   IT IS SO ORDERED.
 3   Dated: January 22, 2020
 4                                                      ______________________________
                                                        Nancy J. Koppe
 5                                                      United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
